DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/08/2022. 
Claim(s) 1-6 and 9-11 are currently pending. 
Claim(s) 1, 2, 4-6 and 10 have been amended. 
Claim(s) 7-8 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-072256, Sakuraba et al. (See attached machine translation), hereinafter Sakuraba’256, in view of US 9,643,385, Butler et al or, in the alternative, in view of “Electronic and magnetic properties of X2YZ and XYZ Heusler compounds: a comparative study of density functional theory with different exchange-correlation potentials” (2016), Rai et al.
Regarding claims 1 and 10
Sakuraba’256 teaches a thermoelectric conversion device (10) [Fig. 2(a) and paragraph 0022] comprising: 
a substrate (11) [Fig. 2(a) and paragraph 0023]; and 
a power generator (12) provided on the substrate (11) and including a plurality of thermoelectric conversion elements (12a) [Fig. 2(a) and paragraph 0023], 
wherein each of the plurality of thermoelectric conversion elements (12a) have a shape extending in one direction (see longitudinal direction of the elements 12a) and are made of a material having magnetic anisotropy [Fig. 2(a), paragraphs 0019 and 0023-0022], wherein the thermoelectric conversion elements (12a) have a thermoelectric mechanism for generating electromotive force by anomalous Nernst effect [paragraphs 0001, 0011, 0014 and 0023], and 
in the power generator (12), the plurality of thermoelectric conversion elements (12a) are arranged in parallel to one another in a direction perpendicular to the one direction and electrically connected in series to one another in a serpentine shape [Fig. 2(a) and paragraphs 0023-0024]. 
Sakuraba’256 is silent to a magnetic material with a band structure having Weyl points which exist in a range of ±0.1 eV from Fermi energy.
Butler teaches a magnetic material comprising a band structure having Weyl points which exist in a range of ±0.1 eV from Fermi energy (the material comprises Co2MnGa which meets with the limitations regarding the claimed Weyl points as it is identical to the material described in the specification to comprise said properties) [Col. 1, lines 18-22 and Col. 2, lines 8-12].  The material of Butler combining highly spin-polarized electron currents with magnetic anisotropy perpendicular to the plane of the film [Col. 1, lines 18-22].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
	Sakuraba’256 and Butler are analogous inventions in the field of materials exhibiting magenta anisotropy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material exhibiting magnetic anisotropy of Sakuraba’256 with the magnetic material of Butler because said material combines highly spin-polarized electron currents with magnetic anisotropy perpendicular to the plane of the film [Col. 1, lines 18-22].  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
	In the alternative, Rai is cited below.
Rai teaches a magnetic Heusler compound which have large thermoelectric factors comprising a band structure having Weyl points which exist in a range of ±0.1 eV from Fermi energy (the material comprises a X2YZ full Heusler compound, wherein C = Co, Ni, Pt, Fe; Y = Mn, Cr, Vi; Z = Al, Sb, Ga; and wherein the compound may be represented by the formula Co2MnGa is the same material as that described in the specification to comprise the claimed properties) [Abstract, Pages 1-2].  The magnetic material of Rai being strongly spin-polarized and high magnetic moment [Abtstract and Pages 1-2].
Sakuraba’256 and Rai are analogous inventions in the field of materials exhibiting magenta anisotropy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material exhibiting magnetic anisotropy of Sakuraba’256 with the magnetic material of Rai because such X2YZ full Heusler compound has a high magnetic moment and is strongly spin-polarized [Abtstract and Pages 1-2].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 2
	With regards to the limitation “wherein a density of states of the magnetic material has energy dependence having an extreme value which exist in a range of ±0.1 eV from Fermi energy”, because the material of the prior art is identical to the one described in paragraph [0034] of the instant specification i.e., Co2MnGa, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 3
	With regards to the limitation “wherein a thermoelectric coefficient that defines the electromotive force has temperature dependence proportional to -TlogT, where T is a temperature”, because the thermoelectric element of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.  It is further noted that the material of the prior art is identical to the one described in paragraph [0034] of the instant specification i.e., Co2MnGa.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 4
Modified Sakuraba’256 teaches the thermoelectric conversion element as set forth above, wherein the magnetic material shows ferromagnetism (the material comprises Co2MnGa) [Butler, Col. 2, lines 8-12; Rai, Abstract and pages 1-2]. 
Regarding claim 5
Modified Sakuraba’256 teaches the thermoelectric conversion element as set forth above, wherein the magnetic material has a cubic crystal structure (the material comprises Co2MnGa) [Butler, Figs. 1A-1B, Col. 2, lines 8-12; Rai, Abstract and pages 1-2].
Further, because the material of the prior art is identical to the one described in paragraph [0034] of the instant specification i.e., Co2MnGa, the claimed properties or functions are presumed to be inherent.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 6
Modified Sakuraba’256 teaches the thermoelectric conversion element as set forth above, wherein the magnetic material has a full Heusler crystal structure (the material comprises Co2MnGa) [Butler, Figs. 1A-1B, Col. 2, lines 8-12 and Col. 5, lines 33-47; Rai, Abstract and pages 1-2].
Further, because the material of the prior art is identical to the one described in paragraph [0034] of the instant specification i.e., Co2MnGa, the claimed properties or functions are presumed to be inherent.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 9
Modified Sakuraba’256 teaches the thermoelectric conversion element as set forth above, wherein the thermoelectric conversion element has a thickness greater than or equal to 0.1 µm (0.3 µm; 1 nm = 0.001 µm; 300 nm = 0.3 µm) [Sakuraba’256, Fig. 2(a) and paragraph 0033]. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Potential of thermoelectric power generation using anomalous Nernst effect in magnetic materials” (2015), hereinafter Sakuraba, in view of US 9,643,385, Butler et al. or, in the alternative, in view of “Electronic and magnetic properties of X2YZ and XYZ Heusler compounds: a comparative study of density functional theory with different exchange-correlation potentials” (2016), Rai et al.
Regarding claim 11
Sakuraba teaches a thermoelectric conversion device [Fig. 1(b), Abstract and Page 30, Col. 2] comprising: 
a thermoelectric conversion element made of a material having magnetic anisotropy [Fig. 2(b), Page 30, Cols. 1-2] and having a thermoelectric mechanism for generating electromotive force by anomalous Nernst effect [Fig. 2(b), Page 30, Cols. 1-2]; and 
a hollow member (tube) [Fig. 2(b)], 
wherein the thermoelectric conversion element is a sheet-shaped element covering an outer surface of the hollow member [Fig. 2(b) and Page 30, Col. 2].
Sakuraba is silent to a material with a band structure having Weyl points which exist in a range of ±0.1 eV from Fermi energy.
Butler teaches a material comprising a band structure having Weyl points in a vicinity of Fermi energy (the material comprises Co2MnGa which meets with the limitations regarding the claimed Weyl points as it is identical to the material described in the specification to comprise said properties) [Col. 1, lines 18-22 and Col. 2, lines 8-12].  The material of Butler combining highly spin-polarized electron currents with magnetic anisotropy perpendicular to the plane of the film [[Col. 1, lines 18-22].
	Sakuraba and Butler are analogous inventions in the field of materials exhibiting magenta anisotropy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material exhibiting magnetic anisotropy of Sakuraba with the material of Butler because said material combines highly spin-polarized electron currents with magnetic anisotropy perpendicular to the plane of the film [Col. 1, lines 18-22].  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
	In the alternative, Rai is cited below.
Rai teaches a Heusler compound which have large thermoelectric factors  comprising a band structure having Weyl points which exist in a range of ±0.1 eV from Fermi energy (the material comprises a X2YZ full Heusler compound, wherein C = Co, Ni, Pt, Fe; Y = Mn, Cr, Vi; Z = Al, Sb, Ga; and wherein the compound may be represented by the formula Co2MnGa is thye same material as that described in the specification to comprise the claimed properties) [Abstract, Pages 1-2].  The material of Rai being strongly spin-polarized and high magnetic moment [Abtstract and Pages 1-2].
Sakuraba and Rai are analogous inventions in the field of materials exhibiting magenta anisotropy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material exhibiting magnetic anisotropy of Sakuraba with the material of Rai because such X2YZ full Heusler compound has a high magnetic moment and is strongly spin-polarized [Abtstract and Pages 1-2].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that Rai relies on references [22] and [23] below to support the explanation regarding Heusler Alloys.
Applicant argues that both references [22] and [23] are directed to the Heusler compound Fe2VAI which is well known as a non-magnetic semimetal.
Applicant argues that the Examiner’s statement that Heusler alloys with strong spin polarization and high magnetic moment have thermoelectric properties (See the Office Action, page 12, lines 8-10) contradicts Rai’s explanation.
Applicant further argues that Sakuraba’256 and Rai, even if combined, do not teach the anomalous Nernst effect for the magnetic Weyl material as defined in amended independent claim 1.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  The rejection does not rely on the non-magnetic compounds disclosed in references [22] and [23].  The rejection relies on the full Heusler compound represented by the formula Co2MnGa (corresponding to a X2YZ compound which may be represented by Co2MnGa) [Abstract, Pages 1-2 and Tables 1-3].  A piecemeal analysis of portions in Rai is not persuasive as the reference is taken for all that it teaches.  In the instant case, Rai teaches a material that is the same as the one described in the specification to comprise the claimed properties i.e., Co2MnGa.  
In this aspect, the following excerpts of Rai are reproduced below:
Among them Heusler compounds are of particular interest because of its high curie temperature and high magnetic moment. Heusler alloys with general formula XYZ (half-Heusler) or X2YZ (full-Heusler), where X and Y are typical transition metals and Z is a main group element [8]. 

The magnetic moment of Co2CrGa is 3.011 µB [8], Co2VSn is 3.00 µB [9] and that of Co2MnSn is 5.0805 µB [10] etc. The high spin polarization is advantageous for obtaining tunnel magneto-resistance (TMR) in magnetic tunnel junctions (MTJs). A bulk Co2MnSi shows 90% [11] and 50% spin polarization was found in Co2MnSb films grown on GaAs substrates [12]. 

Hickey et al demonstrated the spin injection from Co2MnGa into InGaAs quantum well in a semi-conducting light emitting diode [1%]. Recently, Tung and Gou reported that Co2MnSn and Co2MnGa have large anomalous spin Hall conductivities which could have valuable applications in spin-torque driven nano devices [17]. 

Heusler alloys are considered: Co2MnSb, Co2MnSn, Co2CrAl, Co2VSi, Co2VSn, Co2MnGa, Co2CrGa, CoMnSb, PtMnSb, and Fe2VAL.

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Sakuraba’256 teaches thermoelectric elements generating electromotive force by anomalous Nernst effect. Sakuraba’256 further teaches a ferromagnetic material having high magnetic anisotropy. Accordingly, one of ordinary skill would have found obvious to substitute a known ferromagnetic material for another having such similar properties.  Because the material of the prior art is identical to the one disclosed in the instant specification, the claimed properties or functions are presumed to be inherent.  
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
	With regards to Butler, Applicant argues that the reference does not mention anything at all about a thermoelectric effect such as anomalous Nernst effect. 
Applicant argues that combining highly spin-polarized electron currents with magnetic anisotropy perpendicular to the plane of the film does not guarantee the observation of the anomalous Nernst effect. 
Applicant argues that the Examiner's rejection is based on improper hindsight.
Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Butler teaches a known Heusler compound exhibiting a strong spin polarization and magnetic anisotropy.  Sakuraba’256 teaches thermoelectric elements generating electromotive force by anomalous Nernst effect. Sakuraba’256 teaches a ferromagnetic material having high magnetic anisotropy. Accordingly, one of ordinary skill would have found obvious to substitute a known ferromagnetic material for another having such similar properties.  Because the material of the prior art is identical to the one disclosed in the instant specification, the claimed properties or functions are presumed to be inherent.  Additionally, it is well known that Heusler alloys which, as previously set forth, comprise strong spin polarization and high magnetic moment, have thermoelectric properties (see Rai et al. above).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721